

116 HR 4642 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to Puerto Rico and the Virgin Islands, and for other purposes.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4642IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Miss González-Colón (for herself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to Puerto Rico and the Virgin Islands, and for other purposes.1.Cover over of certain distilled spirits taxes(a)Repeal of limitation on cover over of distilled spirits taxes to Puerto Rico and Virgin Islands(1)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.(2)Effective dateThe amendments made by this subsection shall apply to distilled spirits brought into the United States after December 31, 2020.(b)Required transfer to Puerto Rico Conservation Trust Fund of portion of Puerto Rico rum cover over(1)In generalSection 7652(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Required transfer to puerto rico conservation trust fund of portion of rum taxes covered over(A)In generalFrom any taxes collected on rum transported to the United States that are covered into the treasury of Puerto Rico under paragraph (3) at a rate equal to or greater than $10.50 per proof gallon, Puerto Rico shall transfer to the Puerto Rico Conservation Trust Fund an amount per proof gallon equal to or greater than 1/6 of the difference between $10.50 and the rate, not to exceed $13.25, at which such taxes are covered into such treasury. Puerto Rico’s obligations under this paragraph shall not modify or impair payment priorities established under Puerto Rico law and in effect on May 21, 2021.(B)Puerto Rico conservation trust fundFor purposes of this section, the term Puerto Rico Conservation Trust Fund means the fund established pursuant to a Memorandum of Understanding between the United States Department of the Interior and the Commonwealth of Puerto Rico, dated December 24, 1968..(2)Cover over determined without regard to certain rate reductionsSection 7652(h) of such Code, as amended by subsections (a) and (c), is amended by inserting (a)(4), after (a)(3),.(3)Effective dateThe amendments made by this subsection shall apply to articles containing distilled spirits brought into the United States after December 31, 2020.(c)Cover over determined without regard to certain rate reductions(1)In generalSection 7652 of the Internal Revenue Code of 1986, as amended by subsection (a), is amended by inserting after subsection (g) the following new subsection:(h)Cover over determined without regard to certain rate reductionsFor purposes of subsections (a)(3), (b)(3), and (e), the amount of taxes imposed and collected under section 5001(a)(1) shall be determined without regard to section 5001(c)..(2)Conforming amendmentSection 7652(e) of such Code is amended by striking paragraph (5).(3)Effective dateThe amendments made by this subsection shall take effect as if included in section 13807 of Public Law 115–97.(d)Determination of amount of taxes collected(1)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (i).(2)Effective dateThe amendment made by this subsection shall take effect as if included in section 107 of Public Law 116–260.